Name: 2008/988/EC: Commission Decision of 17 December 2008 amending Decision 2008/185/EC as regards the inclusion of the Netherlands in the list of Member States free of AujeszkyÃ¢ s disease and of Hungary in the list of Member States where an approved national control programme for that disease is in place (notified under document number C(2008) 8325) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  Europe;  means of agricultural production;  management
 Date Published: 2008-12-31

 31.12.2008 EN Official Journal of the European Union L 352/52 COMMISSION DECISION of 17 December 2008 amending Decision 2008/185/EC as regards the inclusion of the Netherlands in the list of Member States free of Aujeszkys disease and of Hungary in the list of Member States where an approved national control programme for that disease is in place (notified under document number C(2008) 8325) (Text with EEA relevance) (2008/988/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to intra-Community trade in bovine animals and swine. Article 9 of that Directive provides criteria for approving compulsory national control programmes for certain contagious diseases, including Aujeszkys disease. In addition, Article 10 of that Directive requires documentation for approving a Member State or region thereof as being free of certain contagious diseases, including Aujeszkys disease. (2) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease and criteria to provide information on this disease (2) lays down the additional guarantees for movements of pigs between Member States. Those guarantees are linked to the classification of Member States according to their disease status. (3) Annex I to Decision 2008/185/EC lists Member States or regions thereof which are free of Aujeszkys disease and where vaccination is prohibited. Annex II to that Decision lists Member States or regions thereof where approved control programmes for Aujeszkys disease are in place. (4) The Netherlands and Hungary have submitted supporting documentation to the Commission as regards their Aujeszkys disease status. In both Member States, national control programmes for Aujeszkys disease have been implemented for several years. (5) The Commission has examined the documentation submitted by those two Member States and found that the Netherlands complies with Article 10(1) of Directive 64/432/EEC. Accordingly, that Member State should be included in the list set out in Annex I to Decision 2008/185/EC. (6) The Commission has also found that the national control programme presented by Hungary complies with the criteria laid down in Article 9(1) of Directive 64/432/EEC. Accordingly, Hungary should be included in the list set out in Annex II to Decision 2008/185/EC. (7) Decision 2008/185/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2008/185/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 59, 4.3.2008, p. 19. ANNEX ANNEX I Member States or regions thereof free of Aujeszkys disease and where vaccination is prohibited ISO code Member State Regions AT Austria All regions CY Cyprus All regions CZ Czech Republic All regions DE Germany All regions DK Denmark All regions FI Finland All regions FR France The departments of Ain, Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bas-Rhin, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-dOr, CÃ ´tes-dArmor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, DrÃ ´me, Essonne, Eure, Eure-et-Loir, FinistÃ ¨re, Gard, Gers, Gironde, Hautes-Alpes, Hauts-de-Seine, Haute Garonne, Haute-Loire, Haute-Marne, Hautes-PyrÃ ©nÃ ©es, Haut-Rhin, Haute-SaÃ ´ne, Haute-Savoie, Haute-Vienne, HÃ ©rault, Ille-et-Vilaine, Indre, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loire, Loire-Atlantique, Loir-et-Cher, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, NiÃ ¨vre, Nord, Oise, Orne, Paris, Pas-de-Calais, PyrÃ ©nÃ ©es-Atlantiques, PyrÃ ©nÃ ©es-Orientales, Puy-de-DÃ ´me, RÃ ©union, RhÃ ´ne, Sarthe, SaÃ ´ne-et-Loire, Savoie, Seine-et-Marne, Seine-Maritime, Seine-Saint-Denis, Somme, Tarn, Tarn-et-Garonne, Territoire de Belfort, Val-de-Marne, Val-dOise, Var, Vaucluse, VendÃ ©e, Vienne, Vosges, Yonne, Yvelines LU Luxembourg All regions NL The Netherlands All regions SK Slovakia All regions SE Sweden All regions UK United Kingdom All regions in England, Scotland and Wales ANNEX II Member States or regions thereof where approved Aujeszkys disease control programmes are in place ISO code Member State Regions BE Belgium All regions ES Spain The territory of the Autonomous Communities of Galicia, PaÃ ­s Vasco, Asturias, Cantabria, Navarra, La Rioja The territory of the provinces of LeÃ ³n, Zamora, Palencia, Burgos, Valladolid and Ã vila in the Autonomous Community of Castilla y LeÃ ³n The territory of the province of Las Palmas in the Canary Islands HU Hungary All regions IT Italy The province of Bolzano